            Case 1:20-cr-00091-JD Document 4 Filed 09/08/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA,           )
                                    )
      Plaintiff,                    )                Criminal Case No. 20-cr-91-JD-01/02
                                    )
      v.                            )                18 U.S.C. § 1344
                                    )                18 U.S.C. § 1028A
STEFAN CATALIN BEREANDA and )                        18 U.S.C. § 2
ADRIAN DUMITRU REDENCIUC,           )
                                    )
      Defendants.                   )
____________________________________)

                                            INDICTMENT

The Grand Jury charges:

                                  Introduction and Background

At all times relevant to this Indictment:

1.     Claremont Savings Bank (“Claremont”) is a financial institution as defined by Title 18,

United States Code, Section 20, the deposits of which are insured by the Federal Deposit Insurance

Corporation (“FDIC”).

2.     Claremont has numerous automated teller machines, or ATMs, at locations around New

Hampshire, including at the Claremont branch located at 145 Broad Street in Claremont; the

Washington Street Branch located at 356 Washington Street in Claremont; and at the Tractor

Supply located at 419 Main Street in Claremont.

3.     An ATM is an electronic telecommunications device that enables customers of financial

institutions to perform financial transactions, such as cash withdrawals, deposits, funds transfers,

or account information inquiries, at any time and without the need for direct interaction with bank

staff. The money stored inside the ATM belongs to the financial institution with which it is
                                                 1
             Case 1:20-cr-00091-JD Document 4 Filed 09/08/20 Page 2 of 7




associated. Customers with funds available for withdrawal in one or more accounts may withdraw

cash from the ATM, and the financial institution debits the customer’s account for the amount

withdrawn.

4.      Customers using an ATM to perform a financial transaction are typically identified by

inserting a plastic ATM card with a magnetic strip into the ATM. The magnetic strip on the card

contains several “tracks” of data, including the sixteen-digit account number associated with the

card. Customers must then authenticate their identity by entering on the ATM’s numeric keypad

a unique personal identification number (PIN) associated with their account. The PIN may be

stored on the card’s magnetic strip, in a chip embedded in the card, or in the issuing financial

institution’s database. In order to complete an ATM transaction, the user must correctly enter the

unique PIN that is linked to the specific account number on the card.

5.      A “skimming device” or “skimmer” is an electronic device that can be used to fraudulently

obtain account information that is stored on the magnetic strip of ATM cards, credit cards, and

debit cards. Once installed in a magnetic card reader, the skimming device captures and stores

track data from the magnetic strip of each card that is swiped during an ATM transaction, including

the sixteen-digit account number. The presence of the skimming device within the magnetic card

reader is typically undetectable by customers using the ATM. The track data captured and stored

by a skimming device can later be reprogrammed onto any card with a magnetic strip, such as a

debit card, gift card, or hotel key card.

6.      Other devices can be used in conjunction with a skimmer to fraudulently obtain the PIN

used during an ATM transaction. One such device is a “pin-hole” camera. A pin-hole camera is

a small hidden camera that records the keystrokes that are input during an ATM transaction. An




                                                2
              Case 1:20-cr-00091-JD Document 4 Filed 09/08/20 Page 3 of 7




“overlay” is another such device. It rests on top of the ATM’s factory keypad and captures the

keystrokes input during an ATM transaction.

                                 COUNTS ONE THROUGH SIX

                                [Bank fraud, 18 U.S.C. §§ 2 & 1344]

7.     Paragraphs 1-6 are re-alleged and incorporated by reference as if set forth fully herein.

8.     In or about November 2019, in the District of New Hampshire and elsewhere, the

defendants,

                              STEFAN CATALIN BEREANDA
                                        and
                             ADRIAN DUMITRU REDENCIUC,

being aided and abetted each by the other, did knowingly execute and attempt to execute a scheme

and artifice to defraud Claremont and to obtain money and property in the custody and control of

Claremont by means of false and fraudulent pretenses, representations and promises.

9.     It was a part of the scheme and artifice to defraud that REDENCIUC, on or about

November 9, 2019, installed and caused to be installed skimming devices at ATMs at Claremont’s

Broad Street branch location.

10.    It was further a part of the scheme and artifice to defraud that REDENCIUC, on or about

November 9, 2019, installed and caused to be installed a pin-hole camera at ATMs at the

Claremont branch location at 145 Broad Street in Claremont, New Hampshire.

11.    It was further a part of the scheme and artifice to defraud that REDENCIUC, on or about

November 10, 2019, removed the skimming devices from the ATMs at Claremont’s Broad Street

branch location.

12.    It was further a part of the scheme and artifice to defraud that BEREANDA and

REDENCIUC, between on or about November 12, 2019, and on or about November 13, 2019,


                                                3
            Case 1:20-cr-00091-JD Document 4 Filed 09/08/20 Page 4 of 7




 visited Claremont ATMs on Broad Street, Washington Street, and Main Street in Claremont, New

 Hampshire, and made unauthorized withdrawals from customer accounts using information

 fraudulently obtained through the use of the aforementioned skimming devices.

 13.    Specifically, on or about the dates charted below, BEREANDA executed and attempted to

 execute this scheme by making and attempting to make unauthorized withdrawals from the

 Claremont accounts listed below (each of which were located in New Hampshire), by inserting a

 card into the ATM that was encoded with fraudulently obtained account information, including

 the sixteen-digit account number, and impersonating the account holder by entering on the ATM’s

 numeric keypad the fraudulently obtained PIN associated with the account.

Count   Date / Time       Transaction Branch          Last Four    Account         Transaction
            of                 Location                Digits of   Holder           Amount
        Transaction                                    Account
                                                         No.
         11/12/2019     Claremont Savings Bank,
  1      2148 HRS        145 Broad Street (Main         7660         E.D.            $360.00
                         Office Walk-Up ATM)
         11/13/2019     Claremont Savings Bank,
  2      0037 HRS        145 Broad Street (Main         7600         G.L.            $500.00
                         Office Walk-Up ATM)
         11/13/2019     Claremont Savings Bank,
  3      0040 HRS        145 Broad Street (Main         7546         C.G.            $500.00
                         Office Walk-Up ATM)


 14.    Further, on or about the dates charted below, REDENCIUC executed and attempted to

 execute this scheme by making and attempting to make unauthorized withdrawals from the

 Claremont accounts listed below (each of which were located in New Hampshire), by inserting a

 card into the ATM that was encoded with fraudulently obtained account information, including

 the sixteen-digit account number, and impersonating the account holder by entering on the ATM’s

 numeric keypad the fraudulently obtained PIN associated with the account.




                                                  4
                Case 1:20-cr-00091-JD Document 4 Filed 09/08/20 Page 5 of 7




Count     Date / Time       Transaction Branch          Last Four       Account            Transaction
              of                 Location                Digits of      Holder              Amount
          Transaction                                    Account
                                                           No.
          11/12/2019      Claremont Savings Bank,
  4       2045 HRS         145 Broad Street (Main         1859            M.C.                 $500.00
                           Office Walk-Up ATM)
          11/13/2019      Claremont Savings Bank,
  5       0022 HRS         145 Broad Street (Main         0221             L.L.                $500.00
                           Office Walk-Up ATM)
          11/13/2019      Claremont Savings Bank,
  6       0003 HRS         145 Broad Street (Main         9110            R.C.                 $200.00
                           Office Walk-Up ATM)

          All in violation of Title 18, United States Code, Sections 1344 and 2.

                                       COUNTS SEVEN AND EIGHT

                           [Aggravated Identity Theft, 18 U.S.C. § 1028A]

  15.     On or about the dates charted below, in the District of New Hampshire and elsewhere, the

  defendant,

                                  STEFAN CATALIN BEREANDA

  during and in relation to the felony violation of bank fraud in violation of Title 18, United States

  Code, Section 1344, as charged in Counts One through Three of this Indictment, knowingly

  possessed and used, without lawful authority, means of identification of other persons, specifically,

  their bank account and pin numbers. BEREANDA used fraudulent debit cards encoded with the

  bank account numbers of other persons to withdraw or attempt to withdraw funds from their bank

  accounts, as set forth below:

        Count           Date / Time of          Person Whose Identity              Last 4 Digits of
                         Transaction                  was Used                    Account Number
          7               11/13/2019                      P.M.                          3251
                          0046 HRS
          8               11/13/2019                      J.B.                          8263
                          0047 HRS



                                                    5
             Case 1:20-cr-00091-JD Document 4 Filed 09/08/20 Page 6 of 7




All in violation of Title 18, United States Code, Section 1028A.

                                   COUNTS NINE AND TEN

                         [Aggravated Identity Theft, 18 U.S.C. § 1028A]


16.     On or about the dates charted below, in the District of New Hampshire and elsewhere, the

defendant,

                                ADRIAN DUMITRU REDENCIUC

during and in relation to the felony violation of bank fraud in violation of Title 18, United States

Code, Section 1344, as charged in Counts Four through Six of this Indictment, knowingly

possessed and used, without lawful authority, means of identification of other persons, specifically,

their bank account and pin numbers. REDENCIUC used fraudulent debit cards encoded with the

bank account numbers of other persons to withdraw or attempt to withdraw funds from their bank

accounts, as set forth below:

       Count           Date / Time of         Person Whose Identity          Last 4 Digits of
                        Transaction                 was Used                Account Number
  9                      11/13/2019                     C.L.                       7285
                         0030 HRS
  10                     11/13/2019                     N.O.                       8993
                         0031 HRS


All in violation of Title 18, United States Code, Section 1028A.


                                                      A TRUE BILL



Date: September 8, 2020                               /s/ Grand Jury Foreperson
                                                      Grand Jury Foreperson




                                                 6
           Case 1:20-cr-00091-JD Document 4 Filed 09/08/20 Page 7 of 7




SCOTT W. MURRAY
United States Attorney


/s/ Kasey A. Weiland
Kasey A. Weiland
Assistant United States Attorney




                                        7
